DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 11-15, 8-10, 17 and 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1,
	Applicant’s amendments to independent claim 1 filed 11/15/2021 overcame the previous prior art rejection under 35 USC 103.
	The following represents the most pertinent prior art that has been considered and determined to be insufficient to establish a case of obviousness: 

	Meiyappan discloses a process for optimizing access to data stored in a columnar format using a replicated reordered columns data structure for reordering said columns such that they may be accessed sequentially (Paragraph [0224]). The reference makes clear that column ordering frameworks that analyze query and hardware characteristics is known in the art.
	Tarin additionally discloses a method for organizing column data based on data cost characteristics of data being retrieved from said columns by calculating a seek cost for a data block storing data columns (Paragraphs [0083]-[0085]). The reference makes clear that seek cost metrics are utilized to optimize column-based storage systems
	Ahmed describes a system for optimizing formulation of queries and therefore retrieval of data via an analysis of user inputs that indicate priority or importance that a user places on a particular item to be searched. 
	Staffer describes a system for determining distance between data items based on data entropy metrics such that the method may reduce said data entropy using a freespace analysis that results in logically related documents being physically stored closer to each other such that they can be retrieved sequentially (Paragraph [0026] & [0073]). The references makes clear that related records may be re-located physically based on a variety of metrics relating to hardware.
	The examiner has found that the combination of these most pertinent references does not render the claimed invention obvious because the references do not disclose: 
an order generating module configured to: receive the weighted queries, the processed user preference inputs, the determined first seek cost, and the calculated hardware seek cost;
and determine a new column order for reordering the data storage table based at least in part on the weighted queries, the processed user preference inputs, the determined first seek cost, and the calculated hardware seek cost;
The claimed order generating module determines a new column order based on a plurality of metrics. While Meiyyappan, Tarin and Staffer describe column reordering schemes based on a variety of hardware-based metrics, they do not disclose the claimed column order generating module which requires processing weighted queries, and user preference inputs relating to importance of a query in addition to the determined seek cost and hardware seek costs.
	While the references individually teach elements of the claimed invention, they do not, alone or in combination, disclose the claimed invention. For the above reasons, claim 8 is considered allowable subject matter.

Regarding dependent claims 2-3 and 11-15,
	Dependent claims 2-3 and 11-15 depend upon independent claim 1 and are therefore considered to contain allowable subject matter for this reason.




Regarding independent claim 8,
	The following represents the most pertinent prior art that has been considered and determined to be insufficient to establish a case of obviousness: 
Meiyyappan et al. (US PGPUB No. 2009/0254516), Ahmed et al. (US PGPUB No. 2015/0370898), Tarin (US PGPUB No. 2008/0059482), Staffer (US PGPUB No. 2012/0047189; Pub. Date; Feb. 23, 2012) and additionally FRISKE et al. (US PGPUB No. 2015/0199393).
	Independent claim 8 recites steps relating to determining whether the identified at least two related columns are close to one another based at least in part on the calculated hardware seek cost associated with the identified at least two related columns;
responsive to determining the at least two related columns are not close to one another, determining a new order for the first plurality of columns of the data storage table based at least in part on determining that the hardware resource cost associated with accessing each column of the two related columns in the new order is less than the hardware resource cost associated with accessing each column of the two related columns in the previous order;
applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns;
	Meiyappan discloses a process for optimizing access to data stored in a columnar format using a replicated reordered columns data structure for reordering said 
	Tarin additionally discloses a method for organizing column data based on data cost characteristics of data being retrieved from said columns by calculating a seek cost for a data block storing data columns (Paragraphs [0083]-[0085]). The reference makes clear that seek cost metrics are utilized to optimize column-based storage systems
	Staffer describes a system for determining distance between data items based on data entropy metrics such that the method may reduce said data entropy using a freespace. The reference makes clear that related records may be re-located physically based on a variety of metrics relating to hardware. 
	FRISKE describes a process of dropping and adding columns from a table during reorganization of a dataset (Paragraph [0026]), which makes clear that adding columns during database reorganization processes is known in the art. However, FRISKE is not directed towards reorganizing the columns based on hardware metrics nor distance metrics.
The references, alone or in combination do not disclose the step of “applying the new column order to a second plurality of columns to implement the new column order for the data storage table, the second plurality of columns being added to the data storage table subsequent to the determining the new order for the first plurality of columns.”



Regarding dependent claims 9-10, 17 and 19-20,
	Dependent claims 9-10, 17 and 19-20 depend upon independent claim 8 and are therefore considered to contain allowable subject matter for this reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiyyappan et al. (US PGPUB No. 2009/0254516; Pub. Date: Oct. 8, 2009) in view of Tarin (US PGPUB No. 2008/0059482; Pub. Date: Mar. 6, 2008) and Ahmed et al. (US PGPUB No. 2015/0370898; Pub. Date: Dec. 24, 2015).
Regarding independent claim 4,
Meiyyappan discloses a computer-implemented method, comprising:… receiving statistics associated with one or more received queries for the data storage table; See Paragraph [0070], (A cost-based optimization is performed on received query fragments which are rewritten into tasks. The cost-based optimization 
determining a first seek cost for the one or more received queries based at least in part on the received statistics; See Paragraph [0035], (Disclosing a method for providing hardware-friendly indexing of databases via reordering columns of data tables. The method includes C2 software configured to break down incoming query fragments and determining how to process said queries using either C2 software or hardware acceleration in HARPs, i.e. receive a plurality of query statistics associated with received queries for a data storage table.) The examiner notes that queries, and therefore query fragments, identify data for retrieval from database systems having a plurality of tables.
obtaining hardware data associated with the hardware component storing the data storage table; See Paragraph [0122], (Data structures of the database are architected to optimize database data processing in HARP software. A reserved database virtual address space (DBVA) is allocated for table descriptors and information of data layout and access information in the virtual address (VA) space. Hardware can directly use this information to accomplish database queries and table element insertion, update and deletion. The examiner notes the broadest, reasonable interpretation for "data related to hardware components of the data storage table" includes information relating to how data is stored on particular software, which includes table descriptors as disclosed by Meiyappan which refer to the way data is stored. The table descriptors describe data layout and access information for data that is retrieved from storage infrastructure or a host system as described in [0079].
determining a second order for reordering columns of the data storage table, the second order having a lower cost than the determined first seek cost and being based on obtained hardware data; See Paragraph [0224], (Replicated reordered columns reorder data such that it may be retrieved sequentially from storage, i.e. a second order for reordering columns of the data storage table.) See Paragraph [0122], (Data structures of the database are architected to optimize database data processing in HARP software. A reserved database virtual address space (DBVA) is allocated for table descriptors and information of data layout and access information in the virtual address (VA) space. Hardware can directly use this information to accomplish database queries and table element insertion, update and deletion. The examiner notes the broadest, reasonable interpretation for "hardware data" includes information relating to how data is stored on particular hardware, which includes table descriptors as disclosed by Meiyappan which refer to the way data is stored. The table descriptors describe data layout and access information for data that is retrieved from storage infrastructure or a host system as described in [0079].
The examiner notes that Meiyyappan does not explicitly disclose reordering based on user preferences.
applying the determined second order to reorder the columns of the data storage table; See Paragraph [0224], (Replicated reordered columns provide a data structure that reorders data such that table data may be sequentially retrieved from storage, i.e. applying the determined second order to reorder the columns of the data storage table.)
and search the reordered data storage table based on a new received query.  See Paragraph [0224], (Replicated reordered columns provide a data structure that reorders data such that table data may be sequentially retrieved from storage, i.e. searching the reordered data storage table based on a new received query (e.g. the process of sequentially retrieving data from the table occurs in response to an input query.).
Meiyyappan does not disclose the step of ascertaining a first order for columns of a data storage table, the data storage table being stored on a hardware component and comprising a plurality of columns;
determining a second order for reordering columns… being based on the received user preference.
Tarin discloses the step of  ascertaining a first order for columns of a data storage table, the data storage table being stored on a hardware component and comprising a plurality of columns; See Paragraph [0023], (Different column sort orders are stored in memory such that the alternate sort orders will result in efficient retrieval of column data from disk that meets query criteria.) Note [0024] wherein a set of data structures of permuting the order of records into a new order is provided as a permutation list, therefore column records before being subjected to the permutation list represent a first order of columns stored in hardware (e.g. as individual files in a storage system).
determining a second order for reordering columns… being based on the received user preference and hardware seek cost. See Paragraph [0085], (Disclosing a method of optimizing columnar storage given query characteristics and 
Meiyyappan and Tarin are analogous art because they are in the same field of endeavor, storage optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Meiyyappan to include the method of modifying columnar data structures via hardware analytics as disclosed by Tarin. Doing so would allow the system to optimize access to data on any type of hardware, resulting in improved system performance.
Meiyappan-Tarin does not disclose the step of receiving a user preference associated with the one or more received queries, wherein the received user preference includes an indication of the importance of one or more of the received queries;
Ahmed discloses the step of receiving a user preference associated with the one or more received queries, wherein the received user preference includes an indication of the importance of one or more of the received queries; See 
Meiyyappan, Tarin and Ahmed are analogous art because they are in the same field of endeavor, storage optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Meiyyappan-Tarin to include the method of generating optimized queries based on characteristics of the user input that are used to construct a query as disclosed by Ahmed. Doing so would allow the system to determine which data is more relevant to a user. As described above, the method of reorganizing columns of Tarin includes processing characteristics of the user input query in order to determine the most optimal storage configuration, the additional indication of importance as disclosed by Ahmed would allow users to more directly influence how records will be maintained in storage, thereby improving the user experience.

Regarding dependent claim 5,
As discussed above with claim 4, Meiyyappan-Tarin-Ahmed discloses all of the limitations.
Meiyyappan further discloses the step wherein determining the second order for columns of the data storage table is based at least in part on the one or more received inputs. See Paragraph [0224], (Replicated reordered columns reorder data 




Regarding dependent claim 6,
As discussed above with claim 4, Meiyyappan-Tarin-Ahmed discloses all of the limitations.
	Meiyyappan further discloses the step wherein the reordered data storage table comprises: the data storage table configured in the first column order; See Paragraph [0224], (Replicated reordered columns reorder data such that it may be retrieved sequentially from storage, i.e. a second order for reordering columns of the data storage table.)  The RRC functions as a data structure that modifies a first ordering of columns into a second ordering.
and data added subsequent to a determination of the second order for columns of the data storage table configured in the second column order. See Paragraph [0224], (Replicated reordered columns reorder data such that it may be retrieved sequentially from storage, i.e. a second order for reordering columns of the data storage table.) Note [0225] wherein RRC data and related ROWIDs can be 

Regarding dependent claim 7,
	As discussed above with claim 4, Meiyyappan-Tarin-Ahmed discloses all of the limitations.
	Tarin further discloses the step wherein determining a second order for reordering the columns comprises receiving and processing the received query statistics, the obtained user preference, and the determined first seek cost.  
See Paragraph [0085], (Disclosing a method of optimizing columnar storage given query characteristics and disk space constraints. The method includes performing storage optimization by identifying a hierarchical ordering of columns, i.e. an order generating module.). See Paragraph [0083]-[0084], (The method achieves clustered access to requested columns in order to decrease the number of seeks and/or the amount of data transferred during query processing.  Note [0017] wherein clustered access is a method of ordering columns that uses user input queries, i.e. user preferences, and hardware characteristics such as a number of seeks and amount of data processed by I/O and CPU components, i.e. calculated seek cost and hardware seek cost.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Meiyyappan in view of Tarin and Ahmed as applied to claim 4 above, and further in view of KEISALA (US PGPUB No. 2015/0358835; Pub. Date: Dec. 10, 2015).
Regarding dependent claim 16,
Meiyyappan-Tarin-Ahmed discloses all of the limitations.
	Meiyyappan-Tarin-Ahmed does not disclose the step wherein the obtained user preference is based on a subscription status of a user associated with the obtained user preference.
	KEISALA discloses the step wherein the obtained user preference is based on a subscription status of a user associated with the obtained user preference. See Paragraph [0030], (A query comprising the identity of a subscriber is delivered to a register. The register is configured to respond to the query with a status of the subscription.).
Meiyyappan, Tarin. Ahmed and KEISALA are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Meiyyappan-Tarin-Ahmed to include the method of identifying subscribing entities and their status as disclosed by KEISALA. Doing so would allow the system to verify status of a subscribing entity interacting with the system.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Meiyyappan in view of Tarin and Ahmed as applied to claim 4 above, and further in view of Staffer (US PGPUB No. 2012/0047189; Pub. Date; Feb. 23, 2012).
Regarding dependent claim 18,
As discussed above with claim 4, Meiyyappan-Tarin-Ahmed discloses all of the limitations.
	Meiyyappan-Tarin-Ahmed does not disclose the step wherein the received statistics include information based on a seek distance between two columns accessed and located on the hardware storing the table.
	Staffer discloses the step wherein the received statistics include information based on a seek distance between two columns accessed and located on the hardware storing the table. See Paragraph [0026], (Disclosing determining a level of data entropy in a collection of data and then re-arranging files physically in storage such that the data entropy is reduced, i.e. data entropy is a seek distance that describes a proximity between files in storage. A high entropy value would describe a large amount of distance and fragmentation between files, a low entropy value is achieved when related files are stored physically in close proximity, i.e. determining whether the at least two related columns of the plurality of columns are close to one another is based at least in part on the calculated hardware seek cost.) 
Meiyyappan, Tarin, Ahmed and Staffer are analogous art because they are in the same field of endeavor, optimizing storage and retrieval of documents. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Meiyyappan-Tarin-Ahmed to include the method of reorganizing Staffer. Doing so would result in related data files being stored sequentially such that they may be retrieved more efficiently. Sequential access of related data represents an improvement in both the storage system and the retrieval process by requiring less time and resources to retrieve two otherwise distant records.






Examiner’s Input
The examiner suggests amending claim 4 to include features similar to those of independent claims 1-8 such as:
“an order generating module configured to: receive the weighted queries, the processed user preference inputs, the determined first seek cost, and the calculated hardware seek cost;
and determine a new column order for reordering the data storage table based at least in part on the weighted queries, the processed user preference inputs, the determined first seek cost, and the calculated hardware seek cost;”
Which describe the process of determining a second ordering at a high level of detail in order to overcome the rejection under 35 USC 103. In the “Allowable Subject Matter” section above, the examiner outlines which limitations of independent claims 1 and 8 considered most relevant and distinct from the most pertinent prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to claim 4 necessitated the new grounds of rejection presented in this Office Action.
The examiner has determined that claims 1 and 8 contain allowable subject matter for the reasons outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159